Douglas, J.,
dissenting. I respectfully dissent. Once again this court has missed the opportunity to carry out the intention of the General Assembly in placing real teeth in the Public Records Law, R.C. 149.43. I would reverse the judgment of the court of appeals and allow attorney fees to appellant in accordance with my concurring and dissenting opinion in State, ex rel. Fox, v. Cuyahoga Cty. Hosp. System (1988), 39 Ohio St. 3d 108, 112, 529 N.E. 2d 443, 447.
Sweeney, J., concurs in the foregoing dissenting opinion.